Supreme Court of Florida
                                  ____________

                                 No. SC60-72622
                                  ____________

                       JAMES BERNARD CAMPBELL,
                               Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                   June 11, 2020

PER CURIAM.

      This case is before the Court on the motion of James Bernard Campbell “to

reopen his direct appeal due to fraud or collusion occurring during his direct appeal

proceedings.” We previously dismissed the motion but retained jurisdiction to

pursue possible sanctions against Campbell. Campbell v. State, No. SC60-72622

(Fla. Feb. 12, 2020) (order dismissing motion to reopen direct appeal, denying any

other pending motions, and directing Campbell to show cause why sanctions

should not be imposed); see Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion).

      Due to his numerous meritless, repetitive, and inappropriate filings in this

Court pertaining to case number 86-038693, originating in the Circuit Court of the
Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, 1 Campbell was

directed to show cause why he should not be barred from filing in this Court any

future pro se pleadings, motions, or other requests for relief pertaining to case

number 86-038693. 2 Campbell has filed a response to the order to show cause.

      After considering Campbell’s response, we conclude that he has failed to

show cause why he should not be sanctioned. This Court has exercised its inherent

authority to sanction litigants who abuse the judicial process and burden its limited

resources with repeated requests for relief that are either frivolous or devoid of

merit. E.g., Hastings v. State, 79 So. 3d 739, 742 (Fla. 2011); Johnson v. Rundle,

59 So. 3d 1080, 1081 (Fla. 2011). Through his persistent filing of frivolous,

meritless, and repetitive requests for relief, Campbell has abused the judicial

process and burdened this Court’s limited judicial resources. Campbell does not



       1. See, e.g., Campbell v. Jones, No. SC18-1651, 2018 WL 6720033 (Fla.
Dec. 19, 2018) (denying petition for writ of habeas corpus because it raised the
same issues that were denied in Campbell v. Jones, 171 So. 3d 114 (Fla. 2015)
(table), and directing Campbell to show cause why a certified copy of this Court’s
findings should not be forwarded to the appropriate Department of Corrections
institution for possible disciplinary procedures); Campbell v. Jones, No. SC17-
2173, 2018 WL 826870 (Fla. Feb. 12, 2018) (denying petition for writ of habeas
corpus because it raised the same issues that were denied in Campbell, 171 So. 3d
114). Campbell has in the instant proceeding again raised the same issues that
were denied in these previous proceedings.

       2. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999) (stating that a court
must first provide notice and an opportunity to respond before sanctioning a
litigant and prohibiting litigant from future pro se filings).


                                         -2-
appreciate or respect the judicial process or this Court’s limited judicial resources.

See Pettway v. McNeil, 987 So. 2d 20, 22 (Fla. 2008) (explaining that this Court

has previously “exercised the inherent judicial authority to sanction an abusive

litigant” and that “[o]ne justification for such a sanction lies in the protection of the

rights of others to have the Court conduct timely reviews of their legitimate

filings”). We are therefore convinced that, if not restrained, Campbell will

continue to abuse the judicial process and burden this Court with frivolous,

meritless, and repetitive filings pertaining to case number 86-038693.

      Accordingly, the Clerk of this Court is hereby instructed to reject any future

pleadings, petitions, motions, documents, or other filings submitted by James

Bernard Campbell pertaining to case number 86-038693, originating in the Circuit

Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida,

unless such filings are signed by a member of The Florida Bar in good standing.

Counsel may petition this Court on Campbell’s behalf about case number 86-

038693 if counsel determines that the proceeding may have merit and can be

brought in good faith.

      Additionally, we find that Campbell’s motion to reopen his direct appeal due

to fraud or collusion occurring during his direct appeal proceedings is a frivolous

proceeding brought before this Court by a state prisoner. See § 944.279(1), Fla.

Stat. (2019). Consistent with section 944.279(1), Florida Statutes (2019), we direct


                                          -3-
the Clerk of this Court to forward a certified copy of this opinion to the

Department of Corrections’ institution or facility where Campbell is incarcerated.

See Steele v. State, 14 So. 3d 221, 224 (Fla. 2009).

      No motion for rehearing or clarification will be entertained by the Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.
COURIEL, J., did not participate.

An Appeal from the Circuit Court in and for Miami Dade County,
     Tanya Brinkley, Judge - Case No 131986CF0386930001XX

James Bernard Campbell, pro se, Sneads, Florida,

      for Appellant

No appearance for Appellee




                                         -4-